                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND


                                          )
JOSEPH W. SHEPARD,                        )
    Plaintiff,                            )
                                          )
               v.                         )      C.A. No. 16·407-JJM-LDA
                                          )
RICHARD MCCLOSKY, RN and                  )
NANCYHALL, RN,l                           )
     Defendants.                          )




                                         ORDER

       Joseph W. Shepard, an inmate with the R.I. Department of Conections, seeks

damages under 42 U.S.C. 1983, alleging that nurses at the correctional facility failed

to provide him prompt medical treatment when he was bleeding profusely from his

rectum, a week after having hemorrhoid surgery. The question presented by these

cross-motions for summary judgment is whether there are sufficient facts to support

the two-pronged requirements set forth by the United States Supreme Court in

Fa1'111e1· v. B1·ennan, i.e. (1) the deprivation alleged must be, objectively, "sufficiently

serious," and (2) a prison official must have a "sufficiently culpable state of mind"

that constitutes "deliberate indifference" to inmate health or safety. 511 U.S. 825,

834 (1994) (citing Wilson v. Seite1~ 501 U.S. 298, 303 (1991)). For reasons set forth

below, the Court GRANTS the Defendants' Motion for Summary Judgment (ECF No.

55) and DENIES the Plaintiffs Motion for Summary Judgment. ECF No. 62.



      1   The Defendant's actual name is Nancy Ruotolo Hull.
I.     RELEVANT FACTS

       After undergoing hemorrhoid surgery at Rhode Island Hospital, Joseph

Shepard was discharged and returned to the state prison.           Hospital personnel

informed him to advise prison medical providers if there were any acute changes

including "bleeding, puss, or drainage, or severe pain." Nine days later, Mr. Shepard

awoke at 6 a.m. with severe anal pain with his sheets and clothing soaked in his own

blood. He called out of his cell for help from correctional officers. Officers contacted

high security medical staff.

       Nurse Richard McCloskey, who was in the cell block distributing medicines to

inmates, arrived at Mr. Shepard's cell. He noticed the bloody area and blood-soaked

bedding. He performed a cursory observation of Mr. Shepard's open wound and told

him he would get some gauze. Mr. Shepard told Nurse J\IIcCloskey that he was in

extreme pain and that hospital personnel had told him to return to the hospital if the

wound re-opened. Nurse McCloskey told Mr. Shepard that he could not go to the

hospital and that "this is what happens when you have hemorrhoids, you're going to

have to deal with it." Mr. Shepard continued to bleed profusely.

      Later that afternoon, prison officials transferred Mr. Shepard to the intake

facility because of new criminal charges. Nurse Nancy Ruotolo Hull conducted a

medical screening of Mr. Shepard. According to Mr. Shepard, Nurse Hull appeared

"grossed out" at the sight of his condition and became verbally abusive, stating,

"Looks like you got your period, you should be at the women's facility." She provided




                                          2
Mr. Shepard with additional protective brief underwear.            She then placed Mr.

Shepard into a windowed observation cell where Nurse Hull told him to "rest it off."

       At about 5:00p.m. that evening, a second-shift nurse Steven Fortin evaluated

Mr. Shepard and called prison physician Dr. Simon Melnick and Medical Director Dr.

Fred Vohr. Dr. Melnick ordered Mr. Shepard to be transported to and evaluated at

Rhode Isla nd Hospital.

       Medical personnel at Rhode Island Hospital examined Mr. Shepard. He had

abnormal vital signs.     The doctors treated him for anemia and performed silver

nitrate cauterization to his wound. Medical personnel applied a dressing to the

wound. The hospital doctors prescribed pain medication. He returned to the prison

at about 10 p.m. that evening.

       Nothing shows any medical issues with Mr. Shepard beyond that evening.

II.    STANDARD OF REVIEW

      A "court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law." Fed. R. Civ. P. 56(a). A fact is material only if it possesses the capacity

to sway the outcome of the litigation; a dispute is genuine if the evidence about the

fact is such that a reasonable jury could resolve the point in the favor of the

nonmoving party. Est1·ada v. Rhode Island, 594 F.3d 56, 62 (1st Cir. 2010) (quoting

Vinebe1-g v. Bissonnette, 548 F.3d 50, 56 (1st Cir. 2008)); Santiago-Ramos v.

Centennial PR. Wireless C01p., 217 F.3d 46, 52 (1st Cir. 2000) (quoting Sanchez v.

Alvarado, 101 F.3d 223, 227 (1st Cir. 1996)). When there are cross-motions for


                                            3
summary judgment, as there are here, "[the Court] evaluate[s] each motion

independently and determine[s] 'whether either of the parties deserves judgment as

a matter oflaw on facts that are not disputed."' Matusevicll v. Middlesex Mut. Assur.

Co., 782 F.3d 56, 59 (1st Cir. 2015) (quoting Banws v. Fleet Nat'l Bank, N.A., 370

F. 3d 164, 170 (1st Cir. 2004)). In viewing each motion separately, the Court "draw[s]

all inferences in favor of the nonmoving party." Cooper v. D'Amore, 881 F.3d 247,

249-50 (1st Cir. 2018) (quoting Fadili v. Deutsche Bank Nat'IJi·. Co., 772 F. 3d 951,

953 (1st Cir. 2014)).

III.   APPLICATION OF FACTS AND LAW

       The Eight Amendment to the United States Constitution mandates that the

government not inflict cruel and unusual punishment. In the context of medical

treatment a prisoner receives (or fails to receive), the United States Supreme Court

in Farmm· v. B1'e11nan established a two·prong test a plaintiff must meet to hold a

prison official liable for violating the Eighth Amendment.

       First, the deprivation, or maltreatment alleged must be "objectively and

'sufficiently serious."' Fa1n1el'~ 511 U.S. at 834 (quoting Wilson, 501 U.S. at 298). The

First Circuit has held that "a 'serious medical need' is one 'that has been diagnosed

by a physician as a mandating treatment, or one that is so obvious that even a

layperson would easily recognize the necessity for a doctor's attention."' Mahan v.

Plymouth Cty. House of Co1·r., 64 F. 3d 14, 18 (1st Cir. 1995) (quoting Gaudreault v.

Municipality of Salem, Mass., 923 F.2d 203, 208 (1st Cir. 1990)). The "seriousness"




                                           4
of an inmate's needs may be determined by reference to the effect of the delay of

treatment. Gaudreault, 923 F.2d at 208.

       Second, under   Fanne1~     the defendants must possess a culpable state of mind,

meaning that they were deliberate in their indifference to the prisoner's health or

safety. 511 U.S. at 834. The deliberate indifference standard for a claim based on

inadequate medical care "encompasses a 'narrow band of conduct': subpar care

amounting to negligence or even malpractice does not give rise to a constitutional

claim; rather, the treatment provided must have been so inadequate as to constitute

an unnecessary and wanton infliction of pain or to be repugnant to the conscience of

mankind." Leavitt v. Con·. Med. Se1·vs., Inc., 645 F.3d 484, 497 (1st Cir. 2011) (citing

Estelle v. Gamble, 429 U.S. 97, 105-06 (1976)) (citations and internal quotation

marks omitted).

      A review of the facts in the light most favorable to Mr. Shepard shows that he

has not meet the first criteria.

      Both Defendants, Nurse McCloskey, and Nurse Hull, examined, assessed, and

treated Mr. Shepard. They took his vital signs that they reported as normal. They

provided him with gauze and extra undergarments. Three nurses at the prison

treated and examined Mr. Shepard on the day in question. While Mr. Shepard

wanted to be transported to the hospital in the morning, he was in fact transported

in the afternoon. At best, the allegations in the complaint amount to an approximate

8-9 hour delay in treatment.




                                             5
       Moreover, there is no evidence that the delay caused Mr. Shepard any

appreciable harm. Although he certainly endured some discomfort, anxiety, and

pain, Mr. Shepard can prove no set of facts amounting to damages as to constitute

constitutionally recognized cruel and unusual punishment. Mr. Shepard simply

disagreed with the treatment he received from Nurses McCloskey and Hull and their

assessment of his medical needs. There is no evidence that their assessment and care

for Mr. Shepard while he was at the prison violated any standard of care required by

the medical profession.

       Taking the facts in the light most favorable to Mr. Shepard, the facts point to

a delay in hospital treatment, negligence at best, insufficient to form a constitutional

violation. "[A]n inmate who complains that delay in medical treatment rose to a

constitutional violation must place verifying medical evidence in the record to

establish the detn'mental effect of the delay." Napie1· v. Madison Cty., I(y., 238 F.3d

739, 742 (6th Cir. 2001) (emphasis added). There was no serious harm to Mr. Shepard

as several nurses monitored him, then ultimately sent him to the hospital.           He

returned to the prison in stable condition following a simple cauterization procedure.

Thus, Mr. Shepard has failed to set forth facts sufficient to support allegations that

rise to the level of a constitutional violation.

      As for the allegations that Nurse Hull ridiculed him during her examination,

the Eighth Amendment prohibition against cruel and unusual punishment against

prisoners do not protect against this isolated type of verbal abuse. See Fischl v.

Al:mitage, 128 F.3cl 50, 55 (2d Cir. 1997) ("[M]ere allegations of verbal abuse, threats


                                             6
or defamations by a correctional officer to a prisoner are not cognizable in a Section

1983 action."); Bender v. B1·umley, 1 F. 3d 271, 274 (5th Cir. 1993) (holding that verbal

abuse, threatening language and gestures by a correctional officer are not a

constitutional violation). While Mr. Shepard alleges some seemingly unkind and

inhumane comments by the nurse at the prison, they simply do not rise to the level

of constitutional proportion.

         Mr. Shepard has failed to establish an objectively serious violation of his

constitutional rights. The Court therefore need not determine the second prong of

the   Fal'JJJel'   test, i.e., if there is sufficient evidence of deliberate indifference by any

prison official.

IV.      CONCLUSION

         While Mr. Shepard has complaints about the medical treatment he received on

February 19, 2015, while in state prison, he has failed to establish a constitutional

violation because there is insufficient evidence to show that the deprivation alleged

was, objectively, "sufficiently serious."             Therefore, the Court GRANTS the

Defendants' Motion for Summary Judgment (ECF No. 55) and DENIES the Plaintiffs

Motion for Summary Judgment.                 ECF No. 62.       Judgment will enter for the

Defendants.




                                                  7
John J. McConne , Jr.
United States District Judge

October 24, 2018




                               8
